Citation Nr: 0712806	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for vertigo and balance 
problems, to include Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claim of 
entitlement to service connection for tinnitus, and a May 
1997 rating decision from the RO in Philadelphia, PA that 
denied the veteran's claim of service connection for 
Meniere's Syndrome.  The veteran perfected timely appeals of 
these determinations to the Board.


FINDINGS OF FACT

1. The veteran's tinnitus was not noise induced, and did not 
begin in service.

2. The veteran's vertigo and balance problems are not due to 
a peripheral vestibular disorder, and did not begin in 
service.


CONCLUSIONS OF LAW

1. Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2. Vertigo and balance problems, to include Meniere's 
disease, were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudications in June 1995 and 
May 1997 took place prior to the VCAA's enactment.  However, 
in a June 1995 letter, although only the veteran's claim for 
hearing loss was referenced, a letter was provided to the 
veteran that informed him of the types of evidence necessary 
to substantiate his claim, and asked to submit such evidence.  
In a June 1996 letter, the veteran was requested to provide 
VA with the information about any medical care the veteran 
had received for tinnitus, vertigo, or hearing loss since his 
discharge from service.  The veteran was also provided with 
the relevant regulations pertaining to his claims in a July 
2003 Statement of the Case, which the veteran copied and 
submitted highlighted potions to support his claim.

The Board also notes that, prior to the last adjudication of 
the veteran's claim by the RO in September 2005, the 
veteran's correspondence, through which he made arguments 
that his claimed disabilities were related to loud noise in 
service, demonstrates that the veteran had actual knowledge 
of the criteria to substantiate his service connection 
claims.  Moreover, after VCAA compliant notice was provided 
to the veteran and his representative, the veteran's 
representative submitted a December 2006 Statement of 
Accredited Representation in Appealed Case certifying that 
appellate review on the evidence currently of record was 
desired, and that the issues for consideration by the Board 
were clearly defined.

Thus, the Board determines that any defect concerning the 
timing of the VCAA notice requirements was harmless and 
resulted in no risk of prejudice to the veteran.  38 C.F.R. 
§ 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was 
provided such notice in a letter from the RO dated in 
September 2006.  However, as the Board concludes below that 
the preponderance is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, despite any inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical record, post-service 
private medical treatment records, multiple letters from the 
veteran's private physicians in support of his claim, VA 
medical treatment records, VA compensation and pension 
examinations, lay statements submitted on behalf of the 
veteran, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.



II. Service Connection

The veteran argues that he is entitled to service connection 
for both tinnitus and vertigo and balance problems, including 
Meniere's syndrome.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records 
are negative for any complaints of or treatment for tinnitus, 
Meniere's disease, vertigo, balance problems, or any other 
problems related to the ears.  On entrance examination in 
January 1943, the veteran was noted to have a hearing test 
score of 15/15 for each ear, and on discharge examination in 
February 1946, the veteran was noted to have a score of 15/15 
for each ear for both spoken voice and whispered voice tests.  
It was also noted on separation examination that the veteran 
had no defects or diseases of the ears.  No balance, vertigo, 
tinnitus, or related problems were noted.

The earliest post-service medical record in VA's possession, 
dated in June 1960, indicates that the veteran sought medical 
treatment after having three dizzy spells in three and a half 
weeks.  It was also noted that the veteran had had his first 
attack of dizziness in 1949, when he was driving in his car, 
that the attack lasted about 4 or 5 hours, and that he was in 
the hospital for 3 or 4 days afterward.  The veteran also 
reported the following: having a second episode in 1953; that 
the 3 last episodes occurred during the last 3 or 4 weeks; 
that he had no loss of hearing; that he had no tinnitus with 
any previous attack, but had had some ringing, mostly in his 
left hear but a little in his right ear, during the present 
episode; and that he was still not aware of much hearing 
loss.  On examination of the veteran, the following was 
noted: examination of ears, nose, and throat was essentially 
negative, and both auditory canals were clean and the drums 
were intact; audiogram showed essentially normal hearing, 
with good speech perception and good speech discrimination, 
with slightly less speech discrimination in the left than in 
the right ear; on caloric testing, there was no spontaneous 
nystagmus; 80 degrees water produced an active response in 
each ear, lasting 1 minute 50 seconds in the right ear and 1 
minute 20 seconds in the left ear.  The examiner opined that 
the veteran had Meniere's disease, and that there was very 
little change except a slight loss of speech discrimination 
and slight diminution in his caloric response in the left 
ear.  It was also noted that Benadryl had a definite benefit.

A February 1966 private medical note indicates that the 
veteran had had no more episodes of dizziness related to his 
fluid intake and salt intake, that he had some tinnitus 
bilaterally and would have a slight episode of dizziness, but 
that he could control this with salt restriction and 
Benadryl.  Examination of the ear canals and drums was 
normal, tuning fork test was normal, and threshold and 
discrimination appeared grossly normal, but may have been 
slightly reduced on the right.  The veteran was diagnosed as 
having chronic sore throat.

A March 1966 follow up note indicates that the veteran had 
had no further dizzy spells, except a mild one about a year 
after his last visit.  On examination, his hearing was 
normal, with no loss and good speech discrimination.

On April 1995 private medical examination, the veteran 
reported the following: having a long-standing hearing loss 
dating back to his military service in the 1940's; that he 
was in the gunnery area during military service and received 
tremendous noise exposure; that, at that time, he was also 
experiencing some tinnitus and dizziness; that his hearing 
loss was due to the noise exposure he experienced at that 
time, since he had had hearing loss since that time; and that 
he had not had any noise exposure since his military 
experience.  On examination, the veteran had normal hearing 
thresholds in the low and mid frequencies, but the right ear 
exhibited a mild sloping to profound sensorineural hearing 
loss, while the left ear exhibited a mild sloping to severe 
high frequency hearing loss, and speech discrimination was 72 
percent at a most comfortable listening level for the right 
ear and 100% for the left ear.

In May 1995, the veteran submitted a statement indicating 
that he was treated for loss of balance in 1947 or 1948.  He 
stated that, at the time, the doctor indicated that he 
thought the problem was caused by proximity to thirty eight 
and forty millimeter guns over two year period with no ear 
protection.  The veteran stated that his local doctor, Dr. 
S., referred him to a hospital where a diagnosis of Meniere's 
disease was rendered.  He also noted that his physician for 
the previous 30 to 35 years had been Dr. O.

In a May 1995 letter, Dr. O. stated that he observed deafness 
in the veteran on his first examination in 1964, and that he 
understood the condition to have pre-existed since his 
military service and to have been the result of his exposure 
to high intensity gun fire.

In a May 1996 letter, the veteran's private physician, Dr. 
L., stated that the veteran had been under his medical care, 
that he suffered from chronic ear problems related to his 
exposure to loud noise as a gunner, that his disorder was 
characterized by two problems with severe chronic 
disequilibrium that produced vertigo and lack of balance, for 
which he took Benadryl on an ongoing basis, and no hearing in 
his right ear and impaired hearing in his left ear.

In July 1996, Dr. O. submitted a statement indicating that he 
had retired five years earlier and that no clinical records 
of the veteran could be reproduced.  Dr. O. also testified to 
the accuracy of an attached summary of treatment prepared by 
the veteran, indicating that its purpose was to provide a 
guideline as to what the doctor should report regarding 
service rendered to the veteran over the previous thirty 
years.  The summary of treatment noted the date of first 
occurrence of dizziness in 1947, treated by Dr. S.  It was 
noted that he was hospitalized for 5 to 6 days for total loss 
of balance.  The veteran indicated that Dr. O. should 
elaborate on hospitalization and indicate that those records 
had been disposed of.  The veteran also indicated Dr. O. 
should confirm that he had taken over the veteran's care when 
Dr. S. retired, and that either he or St. Joseph Mercy 
Hospital recommended that the veteran go to Ford Hospital for 
a check up in 1949.  The veteran noted that his hearing 
problem had gotten progressively worse since he had moved and 
that an audiologist had told him that the problem was service 
related.

A February 1997 letter from Dr. R. indicates the following: 
that Dr. R. examined the veteran in February 1997; that he 
had a history of loud noise exposure when in service; that 
after leaving service, the veteran developed acute onset 
imbalance which intermittently flared up, but was typically 
controlled with Benadryl; that he also watched his salt 
intake, and that seemed to help; and that he experienced 
occasional tinnitus.  On physical examination of the veteran, 
the following was noted: that tympanometric testing 
demonstrated Type A curves bilaterally; that the veteran's 
audiogram demonstrated normal hearing in the lower 
frequencies from 250 to 100 Hertz in the right ear 
progressing to a severe sensori-neural hearing loss in the 
higher frequencies; and that on the left, normal hearing was 
seen from 250 to 1000 hertz, progressing to a moderate to 
severe sensor-neural hearing loss in the higher frequencies.  
Dr. R. expressed that, based on the asymmetry, Dr. R. was 
concerned over the possibility of retrocochlear pathology 
contributing to his hearing loss, and that the veteran's high 
frequency sensori-neural hearing loss likely had a component 
secondary to presbycusis, or the effects of aging, compounded 
by his history of previous loud noise exposure in service.

In a July 1997 letter, Dr. L. stated the following: that the 
veteran suffered a combination of chronic vertigo, as 
sensation of spinning with ataxia, imbalance with standing or 
walking, deafness in the right ear, hearing impairment in the 
left ear, and tinnitus; that the veteran had an acute onset 
of these symptoms when he was a young man in his late teens 
in service; that he was a gunner and was exposed to extremely 
loud noised due to his position, without any ear protection; 
that he had acute onset of vertigo associated with hearing 
impairment in the right ear and tinnitus; that this occurred 
very abruptly and had persisted since that time.  Dr. L 
expressed his belief that the veteran's disabilities were 
related to damage to the ear that occurred from his naval 
duties as a gunner, because of the acute onset of these 
symptoms and their persistent nature.  He also expressed that 
he did not believe that these were due to Meniere's disease, 
because the onset was at an extremely young age and Meniere's 
disease typically presented in the 30'sand older and that, 
unlike Meniere's disease, the veteran's symptoms had been 
chronic and persistent, and did not wax, wane, or occur in 
discrete episodes, as was typical with Meniere's disease.  
Also, Dr. L. explained that the veteran's vertigo, hearing 
loss, and tinnitus had started simultaneously, and this was 
very atypical Meniere's disease, in which one symptom was 
typically first followed by the other two as time progressed.  
Finally, Dr. L. stated that typically, with Meniere's, once 
the patient became totally deaf in the affected ear the 
vertigo resolved, and this had not been the case in the 
veteran.

A June 2001 letter from G. L., an audiologist, indicates the 
following: that G. L. provided an audiologic evaluation to 
the veteran in May 2001; that conventional audiometry 
revealed a moderate to profound high frequency sensorineural 
hearing loss for the right ear and mild sloping, with severe 
high frequency sensorineural hearing loss of the left ear; 
that speech discrimination ability was 60 percent for the 
right ear and 88 percent for the left ear; that the veteran 
was counseled that there had been decrease in his sensitivity 
since his previous audiogram; and that G. L. obtained records 
that ruled out retrochlerar pathology in 1997.

A June 2001 letter from Dr. L. indicates that the veteran 
suffered from severe chronic tinnitus, as well as severe 
vertigo with resultant gait ataxia, and that Dr. L. strongly 
believed that these symptoms were all related to damage he 
suffered to his ears from high decibel sound exposure during 
his in-service duties.

A February 2004 letter from Dr. L. indicates that the veteran 
suffered from severe hearing loss in both ears, that he was 
absolutely convinced that this was due to exposure to gun 
concussion in-service, and that prior to entering service the 
veteran had no hearing impairment and after leaving the 
service he had severe hearing impairment that had worsened 
over time.  Dr. L. also stated that the veteran had evidence 
of Meniere's disease with chronic tinnitus, as well as some 
chronic vertigo with unsteady balance, and that he was 
absolutely convinced that these were caused by exposure to 
gun concussion during service.  Dr. L. explained this opinion 
by pointing out that the veteran had no symptoms of that 
nature prior to entering the service and those symptoms 
developed after he left service and had gotten worse over the 
years.  Dr. L. reiterated that he could not stress strongly 
enough that the veteran had absolutely no ear problems prior 
to entering the service and that his current condition of 
deafness, tinnitus, and vertigo with balance difficulty was 
entirely related to his service-related exposure to gun 
concussion.

The veteran was afforded a VA audiological examination in 
April 2004.  On examination, the veteran was diagnosed as 
having severe hearing loss in the right ear, and moderately 
severe hearing loss in the e left ear.  It was also noted 
that, by testimony, the veteran had tinnitus, and that 
medical record indicated that the veteran had had numerous 
bouts of balance problems and/or vertigo.  The examiner also 
noted that audiological results 20 years post-military 
service time were within normal limits, and the veteran had 
excellent speech discrimination at suprathreshold levels.  
The examiner opined that she did not see evidence that 
hearing loss, tinnitus, and loss of balance were noise-
induced, and that there was a question as to whether or not 
the veteran did indeed have Meniere's disease.

The veteran was also afforded a VA ear disease examination 
April 2004.  The veteran was diagnosed as having bilateral 
sensorineural hearing loss, severe on the right, and 
moderately severe on the left.  The examiner opined that, as 
the vetran had a normal audiogram at the time of discharge 
and also twenty years later, he doubted if it was due to 
noise exposure while in active service, even though the 
veteran did have a history of severe and prolonged noise 
exposure.  The veteran was also diagnosed with tinnitus, 
secondary to the sensorineural hearing loss, and vertigo.  
The examiner noted that he doubted Meniere's disease, even 
though the veteran's symptoms resolved with the therapy for 
Meniere's disease which includes no-salt diet and Benadryl.

A May 2004 addendum to the April 2004 ear disease examination 
indicates that on magnetic resonance imaging (MRI) of the 
brain, no flow void was visualized in the right carotid 
artery, probably due to occlusion of the right internal 
carotid artery, and that there was no evidence of a mass, 
abnormal enhancement, mass effect, or intracranial 
hemorrhage.  Also, there was no enhancing mass in the 
internal auditory canal or cerebellopontine angle, and the 
ventricles and extra axial spaces were appropriate for the 
veteran's age.  On electronystagmogram, central vestibular 
pathology could not be ruled out, but there was no evidence 
of peripheral vestibular pathology at that time.  On caloric 
testing, there was unilateral weakness of 5 percent and 
directional preponderance of 11 percent, and both were well 
within the normal limits.  The veteran was diagnosed as 
having bilateral sensorineural hearing loss.  The examiner 
made the following opinions: that, based on the normal 
audiograms of the veteran at the time of discharge and 20 
years later, it was not likely that the veteran's hearing 
loss was due to noise exposure while in service, although he 
did have a history of severe and pronged nose exposure while 
in service; that tinnitus was secondary to the sensorineural 
hearing loss, and the examiner felt that it was not likely 
related to noise exposure during active military service; and 
that the veteran's vertigo was definitely not Meniere's 
disease, as the electronystagmogram confirmed that there was 
no evidence of peripheral vestibular pathology, and, rather, 
it may have been central vestibular pathology and possibly 
related to circulation, as the MRI did show a flow void in 
the right ceratoid artery.

In addition to the medical evidence of record, the veteran 
has also submitted a number of lay statements in support of 
his claim.

In June 1995, the veteran submitted lay statements of two 
service comrades, T.C. and J.B., who each indicated that they 
served with the veteran aboard the U.S.S. Mobile and that the 
veteran was exposed to extremely loud noise of gunfire during 
service.

The May 1997 lay statement of H.S. indicated that he was a 
Pharmacist Mate First Class and served with the veteran on 
the U.S.S. Mobile.  H.S. stated that he recalled the veteran 
was treated in sick bay due to 5 inch gun concussions.  It 
was noted that cotton and ears plug were used as ear 
protection.  The May 1997 statement of R. M. indicated that 
he served with the veteran and was a pharmacist mate.  He 
stated that the veteran's calls to sick bay for earache 
problems were frequent due to the position he held on board 
the ship.  R.M. also stated that he recalled the gun position 
that the veteran held and the exposure to gun fire while in 
active service.

February 2004 statements from the veteran's sister and 
brother indicate that as soon as the veteran was separated 
from service he started having problems, that he had to be 
hospitalized for loss of balance shortly after service, that 
doctors felt that the loss of balance was due to pressure 
caused by guns being fired, and that his letters from the 
pacific complained of headaches and dizziness.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection.  In short, assuming, without 
deciding, that the veteran had severe and prolonged noise 
exposure during service, complained of headaches and 
dizziness, and made frequent calls to sick bay for earache 
problems, and that he now has tinnitus, vertigo, and balance 
problems, the evidence does not demonstrate that such current 
disabilities are related to the veteran's noise exposure in 
service, or to his period of service in any way.

With respect to the veteran's claim for tinnitus, the 
evidence does not demonstrate a continuity of symptomatology 
from the veteran's period of service, or the period of time 
shortly thereafter, to the present.  The veteran was noted to 
have perfect hearing on his separation examination, with no 
complaints of tinnitus.  The first complaint of tinnitus 
noted in the record was in June 1960, more than 14 years 
after the veteran's separation from service, on treatment for 
an attack of dizziness, and the veteran at that time reported 
that he had had no tinnitus with any previous attack, but 
that he had some tinnitus with the most recent attack, mostly 
in his left hear.  The next instance of tinnitus noted in the 
record was in February 1966, where the veteran reported that 
he would have tinnitus bilaterally during episodes of 
dizziness, but that he could control this with salt 
restriction and Benadryl.  The first indication of persistent 
tinnitus in the record was on April 1995 examination.

Also, both the April 2004 VA audiology examiner and April 
2004 VA ear disease examiner, while recognizing the veteran's 
history of in-service noise exposure, opined that the 
veteran's hearing loss and tinnitus were not noise-induced 
and not related to the veteran's period of service.  Both 
opinions were largely based on the fact that the veteran was 
found to have a normal audiogram at separation from service, 
and normal hearing with good speech discrimination on March 
1966 examination, 20 years after his separation from service.  
The April 2004 ear disease examiner furthermore opined that 
the veteran's tinnitus was secondary to his non-service 
connected sensorineural hearing loss.

The Board recognizes the May 1995 letter from Dr. O. stating 
that he observed deafness in the veteran on his first 
examination in 1964, and that he understood the condition to 
have pre-existed since his military service and to have been 
the result of his exposure to high intensity gun fire.  
However, the Board also notes that there is no record of any 
deafness dated in 1964, that no such previous findings of 
deafness were noted on evaluation of the veteran's hearing in 
February and March 1966, and that such claimed findings of 
deafness conflict with the March 1966 examination findings 
that the veteran's hearing was normal, with no loss and good 
speech discrimination.

The Board also recognizes Dr.R.'s opinion that the veteran's 
hearing loss was partially related to his service-related 
exposure to gun concussion, as well as Dr. L.'s multiple 
opinions indicating that the veteran's deafness, tinnitus, 
and vertigo with balance difficulty were entirely related to 
his service-related exposure to gun concussion.  However, 
where the facts show that the veteran received treatment from 
a physician many years after service, and the conclusion 
reached by the physician is not supported by medical evidence 
and is clearly based solely on the history provided by the 
veteran, or the hearsay recitation of a diagnoses or other 
medical history, the Board is not bound to accept the medical 
conclusions and/or opinions of a physician.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).

In the instant case, Dr. R. and Dr. L. treated the veteran 
many years after service, and reached conclusions clearly 
based solely on the history provided by the veteran.  The 
fact that Dr. L. never indicated a review of the evidence of 
record is particularly significant in this case, as Dr. L. 
has not, in any of his opinions, addressed or explained the 
June 1960, February 1966, and March 1966 examinations 
indicating that the veteran had normal hearing, with no loss 
and good speech discrimination, twenty years after his period 
of service.  Rather, Dr. L. reported that the veteran had 
acute onset of vertigo associated with hearing impairment in 
the right ear and tinnitus, that this occurred very abruptly 
during military service in his late teens and had persisted 
since that time, and that his belief that the veteran's 
disabilities were related to damage to the ear that occurred 
from his naval duties as a gunner were based on this acute 
onset of symptoms and their persistent nature.  As the 
factual bases of Dr. L.'s opinions conflicts with the 
evidence of record, the Board finds that his opinions to be 
less probative than those of the VA examiners who had the 
benefit of a review of the entire record.

With respect to the veteran's claim of vertigo and balance 
problems, including Meniere's disease, the record does not 
reflect that such problems began in service.  On discharge 
examination in February 1946, the veteran was noted to have 
no defects or diseases of the ears, and no balance, vertigo, 
or related problems were noted.  The veteran's first claimed 
instance of balance problems or vertigo, according to the 
report of medical history that the veteran gave in June 1960, 
occurred in 1949.  Also, in May 1995, the veteran stated that 
he was first treated for balance problems or vertigo in 1947 
or 1948.

The Board acknowledges that the veteran had a diagnosis of 
Meniere's disease dating back to June 1960, and that the June 
1960 medical examiner's report appears to relate the 
veteran's 1949 episode of dizziness and balance problems to 
such Meniere's disease.  However, the April 2004 VA ear 
disease examiner, after reviewing and discussing the 
veteran's record of balance problems and previous Meniere's 
diagnoses, and performing an electronystagmogram test and 
caloric test, opined that the veteran's vertigo was 
definitely not Meniere's disease, as the diagnostic tests 
confirmed that there was no evidence of peripheral vestibular 
pathology.  The April 2004 VA examiner opined that, rather, 
the veteran's balance problems may have been due to a central 
vestibular pathology, possibly related to circulation, as MRI 
of the veteran showed a flow void in the right ceratoid 
artery.  As the April 2004 electronystagmogram is the only 
such diagnostic test of record and revealed the veteran's 
balance problems and vertigo not to be Meniere's, the April 
2004 examination included caloric testing and an MRI, and the 
April 2004 examiner had the opportunity to review the entire 
record, including previous testing and medical assessments 
made about the veteran's balance problems and vertigo, the 
Board finds that the April 2004 VA ear disease examination 
report to be the most probative assessment of the veteran's 
vertigo and balance problems in the record.  The Board thus 
finds that the veteran's balance problems are not due to a 
peripheral vestibular disorder.

The Board recognizes the opinions of Dr. L. that the 
veteran's balance problems and vertigo were related to 
hearing impairment, and were related to in-service noise 
exposure.  These opinions conflict with the opinions of both 
the April 2004 VA audiologist, who found that the veteran's 
balance problems were not noise-induced, and the April 2004 
VA ear disease examiner, who found that, on MRI and 
electronystagmogram examination, the veteran's balance 
problems were definitely not Meniere's disease, as there was 
no evidence of peripheral vestibular pathology, and, rather, 
it may have been central vestibular pathology and possibly 
related to circulation.  However, the Board notes that the 
April 2004 VA audiology and ear disease examiners had the 
benefit of a review of the claims folder, whereas Dr. L. did 
not.  In this regard, the Board notes once again that Dr. L. 
had not, in any of his opinions, addressed or explained the 
June 1960, February 1966, and March 1966 examinations 
indicating that the veteran had normal hearing, with no loss 
and good speech discrimination, twenty years after his period 
of service.  Thus, the Board does not find Dr. L.'s opinions 
that the veteran's balance problems are noise-related or 
caused by hearing impairment to be as probative as the 
contrary evidence provided by the April 2004 VA examiners.

The medical evidence of record thus reflects that the 
veteran's balance problems are not likely due to peripheral 
vestibular disorder but, rather, are more likely due to a 
central vestibular pathology, possibly related to 
circulation, as April 2004 MRI of the veteran showed a flow 
void in the right ceratoid artery.  There is no competent 
evidence of record linking any such central vestibular 
pathology, or any other non-noise related pathology to the 
veteran's period of service.

The record thus does not reflect that either the veteran's 
tinnitus or his vertigo or balance problems are causally 
related to his period of service.  Accordingly, service 
connection for tinnitus and vertigo and balance problems, 
including Meniere's disease, is not warranted.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for vertigo and balance 
problems, to include Meniere's disease, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


